NUMBER 13-09-00293-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


            IN RE: TEXAS ASSOCIATION OF SCHOOL BOARDS, INC.


                             On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Yañez and Benavides
                   Memorandum Opinion Per Curiam1

        Relator, Texas Association of School Boards, Inc., filed a petition for writ of

mandamus in the above cause on June 1, 2009. The Court requested and received a

response to the petition for writ of mandamus from the real party in interest, and further

received a reply brief filed by relator. Relator has now filed an unopposed motion to

dismiss this original proceeding on grounds that the parties have settled and compromised

their dispute. Relator thus asks this Court to dismiss the petition for writ of mandamus as

moot.

        1
          See T EX . R . A PP . P . 5 2 .8 (d ) (“W hen denying relief, the court m ay hand dow n an opinio n but
is not required to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
       The Court, having examined and fully considered the unopposed motion to dismiss,

is of the opinion that relator has shown itself entitled to the relief sought. Accordingly, the

unopposed motion to dismiss is GRANTED and the petition for writ of mandamus is hereby

DISMISSED as moot. See TEX . R. APP. P. 52.8(a).

                                                                         PER CURIAM


Memorandum Opinion delivered and
filed this 6th day of August, 2009.




                                              2